PD-0576-15
                               PD-0576-15                             COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 5/27/2015 10:14:01 AM
                                                                       Accepted 5/28/2015 3:01:50 PM
                                                                                       ABEL ACOSTA
                    OFFICE OF THE DISTRICT ATTORNEY                                            CLERK


JARVIS PARSONS                                                 300 EAST 26TH STREET
District Attorney                                              SUITE 310
                                                               BRYAN, TEXAS 77803

                                                                            979/361-4320
                                                                       FAX: 979/361-4368
                           BRAZOS COUNTY, TEXAS

                                   May 27, 2015

Honorable Abel Acosta
Clerk                                                             May 28, 2015
Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

       RE:     Stanley Robertson v. The State of Texas
               Court of Criminal Appeals No. PD-0576-15

Dear Mr. Acosta:

       Please be advised that the State will not file a response to Appellant’s
petition for discretionary review. In the event that the Court does grant Appellant’s
petition for discretionary review, the State will respond to any brief filed by
Appellant at that time.

       By copy of this letter, I am forwarding a copy of same to Appellant.

                                             Yours truly,

                                             /s/ Douglas Howell, III

                                             Assistant District Attorney
                                             State Bar no. 10098100
                                             dhowell@brazoscountytx.gov

cc:    Gerald Bourque, 24 Waterway Ave., Suite 660, The Woodlands, TX 77380.